Exhibit 10.1

AMENDMENT NO. 1 TO INVESTOR RIGHTS AGREEMENT

This Amendment No. 1 to Investor Rights Agreement (this “Amendment No. 1”) is
made this 5th day of February, 2013, by and among Western Digital Corporation, a
Delaware corporation (the “Company”), and Hitachi, Ltd., a company incorporated
under the laws of Japan (the “Investor”) (each, a “Party” and, collectively, the
“Parties”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Investor Rights Agreement (as defined below).

WHEREAS, the Parties entered into an Investor Rights Agreement as of March 8,
2012 (the “Investor Rights Agreement”); and

WHEREAS, the Parties desire to amend the Investor Rights Agreement as reflected
herein.

NOW, therefore, in exchange for good and valuable consideration, the receipt of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Section 4.01(a) of the Investor Rights Agreement. The first sentence of
Section 4.01(a) of the Investor Rights Agreement is hereby amended and restated
in its entirety to read as follows. For clarity, the balance of Section 4.01(a)
is unchanged.

“On or before August 28, 2013 (the “Shelf Date”), so long as the Company is
eligible to do so, the Company shall file with the SEC a Registration Statement
providing for registration and resale, on a continuous or delayed basis pursuant
to Rule 415 under the Securities Act, as such rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC, of all of
the Registrable Securities; provided that such obligation shall be satisfied if
the Company shall have in effect an automatically effective shelf registration
statement on Form S-3ASR (or any comparable or successor form or forms then in
effect) (an “Existing Shelf Registration Statement”) as of the Shelf Date (any
such registration statement, a “Shelf Registration Statement”) that covers
resale of the Registrable Securities; provided, further, that, for the avoidance
of doubt, the existence of an Existing Shelf Registration Statement shall not
have any effect on the restrictions set forth in Section 3.03.”

 

2. Section 4.02(a) of the Investor Rights Agreement. The first sentence of
Section 4.02(a) of the Investor Rights Agreement is hereby amended and restated
in its entirety to read as follows. For clarity, the balance of Section 4.02(a)
is unchanged.

“At any time following the Shelf Date, if the Company is unable to file, cause
to be effective or maintain the effectiveness of a Shelf Registration Statement
as required under Section 4.01, the Investor shall have the right, by delivering
a written notice to the Company (a “Demand Notice”), to require the Company to
register under and in accordance with the provisions of the Securities Act the
number of Registrable Securities Beneficially Owned by the Investor and
requested by such Demand Notice to be so registered (a “Demand Registration”);
provided, however, that the Company shall not be required to effect more than
three (3) Demand Registrations for underwritten offerings pursuant to this
Section 4.02(a); provided, further, that the Investor shall not be entitled to
deliver to the Company more than two (2) Demand Registrations in any twelve
(12) month period; and provided, further, that a Demand Registration may not be
made until at least one hundred and twenty (120) days after the date of a prior
Demand Registration, and, in any event, a Demand Notice may only be made if the
sale of the Registrable Securities requested to be registered by the Investor is
reasonably expected to result in aggregate gross cash proceeds in excess of
Fifty Million Dollars ($50,000,000) (without regard to any underwriting discount
or commission); and provided, further, that the Investor shall not be entitled
to request more than three (3) Company Supported Distributions in the aggregate
(including underwritten Demand Registrations).”

 

3. Effect on the Investor Rights Agreement. This Amendment No. 1 shall not
constitute a waiver, amendment or modification of any provision of the Investor
Rights Agreement not expressly referred to herein. Except as expressly amended
or modified herein, the provisions of the Investor Rights Agreement are and
shall remain in full force and effect and are hereby ratified and confirmed. On
and after the date hereof, each reference in the Investor Rights Agreement to
“this Agreement”, “herein”, “hereof”, “hereunder” or words of similar import
shall mean and be a reference to the Investor Rights Agreement as amended
hereby, although it shall not alter the dates as of which any provision of the
Investor Rights Agreement speaks. For example, phrases such as “as of the date
hereof” and “as of the date of this Agreement” shall continue to refer to
March 8, 2012, the date that the Investor Rights Agreement was originally
executed. To the extent that a provision of this Amendment No. 1 conflicts with
or differs from a provision of the Investor Rights Agreement, such provision of
this Amendment No. 1 shall prevail and govern for all purposes and in all
respects.



--------------------------------------------------------------------------------

4. Miscellaneous. Sections 6.01, 6.04, 6.05, 6.07, 6.10, 6.13 and 6.14 of the
Investor Rights Agreement are incorporated herein by reference.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1 to be
duly executed by their respective authorized officers on the day and year first
above written.

 

“COMPANY” WESTERN DIGITAL CORPORATION By:  

 /s/ Wolfgang Nickl

  Wolfgang Nickl  

Executive Vice President

And Chief Financial Officer

 

“INVESTOR”

HITACHI, LTD.

By:  

 /s/ Toyoki Furuta

  Toyoki Furuta  

General Manager

Business Development Office